UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.)* Pareteum Corporation (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class of Securities) 69946T108 (CUSIP Number) December 27, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: oRule 13d-1(b) þ Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 9 CUSIP No.:69946T108 1 NAME OF REPORTING PERSON Corbin Mezzanine Fund I, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESx 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9%* 12 TYPE OF REPORTING PERSON PN * All percentages of Common Stock outstanding contained herein are based on 184,439,619 shares of Common Stock outstanding as ofDecember 28, 2016, as disclosed by the Issuer to the Reporting Persons, and after giving effect to the issuance of 15,651,084 shares of Common Stock pursuant to the Corbin Warrant (defined below). Page 3 of 9 CUSIP No.: 69946T108 1 NAME OF REPORTING PERSON Corbin Capital Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9% 12 TYPE OF REPORTING PERSON IA * All percentages of Common Stock outstanding contained herein are based on 184,439,619 shares of Common Stock outstanding as ofDecember 28, 2016, as disclosed by the Issuer to the Reporting Persons, and after giving effect to the issuance of 15,651,084 shares of Common Stock pursuant to the Corbin Warrant (defined below). Page 4 of 9 CUSIP No.:69946T108 1 NAME OF REPORTING PERSON Corbin Capital Partners Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9%* 12 TYPE OF REPORTING PERSON PN * All percentages of Common Stock outstanding contained herein are based on 184,439,619 shares of Common Stock outstanding as ofDecember 28, 2016, as disclosed by the Issuer to the Reporting Persons, and after giving effect to the issuance of 15,651,084 shares of Common Stock pursuant to the Corbin Warrant (defined below). Page 5 of 9 CUSIP No.:69946T108 Item 1(a) NAME OF ISSUER: Pareteum Corporation (the “Company”) Item 1(b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 100 Park Avenue New York, New York 10017 ITEM 2(a)-(c) NAME, PRINCIPAL BUSINESS ADDRESS AND CITIZENSHIP OF PERSONS FILING: Corbin Mezzanine Fund I, L.P. 590 Madison Avenue, 31st Floor New York, New York10022, which is a Delaware limited partnership. Corbin Capital Partners, L.P. 590 Madison Avenue, 31st Floor New York, New York10022, which is a Delaware limited partnership. Corbin Capital Partners Management, LLC 590 Madison Avenue, 31st Floor New York, New York10022, which is a Delaware limited liability company. ITEM 2(d) TITLE OF CLASS OF SECURITIES: Common Stock, par value $0.00001 per share ITEM 2(e) CUSIP NO.: 69946T108 Page 6 of 9 CUSIP No.:69946T108 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO §240.13d-1(b) or §240.13d-2(b) or (c), CHECK WHETHER THE PERSON FILING IS A: Not applicable. ITEM 4.
